internal_revenue_service department of the treasury index number 280g washington dc number release date person to contact telephone number refer reply to cc ebeo br 4-plr-119813-99 date date legend company target date b date c d shares exchange e f g h k m p r s this letter is in response to the letter dated date submitted by your authorized representative requesting rulings under sec_280g of the internal_revenue_code specifically the letter requested rulings under the facts outlined plr-119813-99 below that there would not be a change in the ownership and control of target nor a change in the ownership of a substantial portion of its assets within the meaning of sec_280g of the code and that sec_280g does not apply to any compensation payments received by employees or former employees of target the facts as submitted are set forth below prior the merger described below company and target were widely-held publicly traded corporations on date b company target and a newly-formed wholly-owned subsidiary of company merger sub entered into an agreement and plan of merger agreement agreement provided for the acquisition of target by company in a transaction in which merger sub merged into target with target continuing in existence following the merger the merger was intended to be a tax-free reorganization under the code the board_of directors of company and target unanimously approved the merger as a result of the merger target is a wholly-owned subsidiary of company on consummation of the merger on date c each outstanding share of target common_stock was converted into d shares exchange ratio of company common_stock accordingly target’s common_stock was de-listed from trading on the exchange and under the securities exchange act of also on consummation of the merger each outstanding and unexercised option to acquire shares of target common_stock was automatically converted into an option to purchase shares of company common_stock in each case the number of shares of company common_stock subject_to the new company option were equal to the product of the exchange ratio and the number of shares of target common_stock subject_to such target option immediately prior to the merger company had approximately e outstanding shares of common_stock and f options to purchase shares of company common_stock which were vested as of date c immediately prior to the merger target had approximately g outstanding shares of common_stock and h options to purchase shares of target common_stock which were vested as of date c immediately following the merger and taking into account the exchange ratio the pre-merger shareholders including options holders of company own approximately k of company and the pre-merger shareholders including options holders of target own approximately m of company in connection with the merger company makes the following representations the pre-merger company shareholders owned or more of the total voting power of company’s stock immediately following the merger and therefore indirectly acquired ownership of or more of the total voting power of plr-119813-99 target’s stock the pre-merger company shareholders owned or less of the total fair_market_value and total voting power of company stock immediately following the merger and therefore indirectly acquired ownership of or less of target immediately following the merger the board_of directors bod of company was increased from p to r members and is now comprised of the existing p directors of company and s additional directors designated by target target’s chairman and chief_executive_officer is serving as chairman of the bod of company after the merger the composition of company’s bod following the merger was endorsed by a majority of both company’s and target’s pre-merger bod the individual who served as chairman president and chief_executive_officer of company continued as president and chief_executive_officer of company following the merger the charter and bylaws of target in effect immediately prior to the merger remained the charger and bylaws of target immediately after the merger to the best of company’s knowledge no pre-merger shareholder of company owned shares representing more than five percent of the voting power in company and indirectly of target immediately following the merger to the best of company’s knowledge no pre-merger shareholder of company had any agreement written or unwritten express or implied to act in concert to control the management and policies of company and indirectly of target immediately following the merger to the best of company’s knowledge there is no agreement binding any pre- merger company shareholder to vote for a particular nominee to the board_of directors of target at any time following the merger and pursuant to the terms of the various employment and or severance agreements certain employees of company and target may receive payments as a result of the merger sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment plr-119813-99 sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals of exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors does not transfer power to control directly or indirectly the management and plr-119813-99 policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 q a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is only treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 viewing the merger from company’s perspective company surrendered potential ownership or control when it issued its stock to target’s shareholders in consideration for target stock because target’s shareholders acquired sufficient stock value and voting power due to this transaction company experienced a change in ownership under q a viewing the merger from target’s perspective all of target’s stock was transferred to company in consideration for the issuance of company stock to target’s shareholders which resulted in company’s shareholders receiving a greater than percent indirect voting interest in target accordingly under q a it is presumed that target experienced a change in control the facts submitted however indicate that the company shareholders will not act in a concerted way to control the management and policies of target the facts also indicate that post-merger board_of directors of target was endorsed by a majority of target’s board_of directors prior to the date of appointment accordingly based strictly on the information submitted and company’s representations we rule as follows provided that after the merger the pre-merger shareholders of company do not act in a concerted way to control the management and policies of target the merger of merger sub into target did not cause a change in the ownership or effective_control of target nor did it cause a change in the ownership of a substantial portion of target’s assets within the meaning of sec_280g of the plr-119813-99 code the provisions of sec_280g of the code do not apply to any compensation payments that are received by employees or former employees of target and its subsidiaries and that are contingent on the merger and the provisions of sec_4999 of the code do not apply to any compensation payments that are received by employees or former employees of target and its subsidiaries and that are considered to be contingent on the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed regarding the federal_income_tax consequences of the above-described merger this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_00_4 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely robert b misner assistant chief branch
